                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




SEAN OWENS,                                 )
                                            )
             Plaintiff,                     )
                                            )            CIVIL ACTION NO.
VS.                                         )
                                            )            3:17-CV-1719-G (BK)
NEOVIA LOGISTICS, LLC,                      )
                                            )
             Defendant.                     )


       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. Plaintiff filed objections, and the court has made a

de novo review of those portions of the proposed findings, conclusions, and

recommendation to which objection was made. The objections are overruled, and the

court ACCEPTS the findings, conclusions, and recommendation of the United States

Magistrate Judge.

      Accordingly, plaintiff’s case is DISMISSED with prejudice.

      SO ORDERED.

March 28, 2019.


                                        ___________________________________
                                        A. JOE FISH
                                        Senior United States District Judge
-2-
